DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 9/09/22 is acknowledged.  The traversal is on the ground(s) that the multiple groups can be searched and examined together without undue burden.  This is not found persuasive because there would be undue burden in searching the two groups of inventions, as the scope of the claims are mutually exclusive.  The invention of Group I is directed to a process of manufacturing, in particular, injecting liquid metal such as gallium into a hollow fiber or mold and steps of drawing the fiber, requiring a different search than the invention of Group II which is directed to a product, in particular, a microfiber (note that the process of forming the microfiber is a product-by-process limitation (MPEP 2113), only the resultant structure, such as a metal fiber having a composition of the liquid metal (such as gallium), is required in the claim).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to form a metal wire thereby obtain composite fiber" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be reworded to --to form a metal wire to thereby obtain the composite fiber.--

Claim 1 recites the limitation “wherein the composite fiber comprises a core part including the metal wire, and a sheath part including the hollow fiber” in lines 8-9.  This limitation renders the claim indefinite, as it is not clear whether “the composite fiber” in line 8 is referring to the composite fiber in lines 4-5 which was obtained by crystallizing the liquid metal, or “the composite fiber” in line 7 where the hollow fiber was removed.  In the latter case, it is unclear how the composite fiber can comprise a sheath part including the hollow fiber, after the hollow fiber was removed.
For examination purposes, the claimed limitation will be treated as describing the composite fiber after being formed by crystallizing the liquid metal and before being drawn and before the hollow fiber was removed.  It is suggested to rearrange the claim language such that the limitation “wherein the composite fiber comprises a core part including the metal wire, and a sheath part including the hollow fiber” occurs after the limitation of “forming a composite fiber by crystallizing the liquid metal to form a metal wire to thereby obtain the composite fiber” in lines 4-5 and before the limitation of “drawing the composite fiber” in line 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (“Ultrastretchable Elastic Shape Memory Fibers with Electrical Conductivity,” cited in IDS filed 12/28/20).
Regarding claim 1, Park et al teaches a method of manufacturing a micro fiber, the method comprising:
preparing a hollow fiber (2. Results and Discussion, lines 1-5, hollow elastomeric fiber);
injecting a liquid metal into the hollow fiber (2. Results and Discussion, lines 1-5, injected liquid gallium into the hollow elastomeric fiber);
forming a composite fiber by crystallizing the liquid metal to form a metal wire thereby obtain composite fiber (4. Experimental Section, to fabricate the conductive fiber, solidify the liquid metal core in the fiber);
drawing the composite fiber (4. Experimental Section, fiber was deformed, fig 2b, stretching); and
removing the hollow fiber from the composite fiber (p.4 col 1, capable of fabricating freestanding complex metallic wires by dissolving away the encapsulated polymer),
wherein the composite fiber comprises a core part including the metal wire (4. Experimental Section, solidified gallium core), and a sheath part including the hollow fiber (hollow fiber).

	Regarding claim 2, Park et al teaches the hollow fiber comprises silicone (4. Experimental Section, see embodiment where Silicone fibers where used to demonstrate the versatility of the method beyond a single family of elastomers).

	Regarding claim 3, Park et al teaches wherein the Young’s modulus of the hollow fiber ranges from about 0.5 MPa to about 5.0 MPa (see p.3, col 2, fibers filled with liquid gallium exhibit a similar mechanical response as the hollow polymeric fiber, the SEBS fiber filled with liquid gallium has a modulus of 4.5 MPa, the comparison LMPA-filled silicone fibers have a modulus of 1.3 MPa).

	Regarding claim 4, Park et al teaches an inner diameter of the hollow fiber ranges from about 0.2 mm to about 2.0 mm (4. Experimental Section, lines 1-20, examples of inner diameter of hollow fiber, 481µm, 917µm, 1.1mm).

	Regarding claim 5, Park et al teaches a melting point of the liquid metal is about 30°C or less (2. Results and Discussion, Gallium, freezing point 29.8°C).
Although Park et al is quiet to the specific resistivity is about 2.0 x 10-7 Ωm or less, as Park et al teaches the same material as used by applicant (liquid Gallium), the properties are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01(II).

	Regarding claim 6, Park et al teaches the liquid metal is injected into a hole of the hollow fiber (4. Experimental Section, liquid metal was injected into the hollow fiber using a syringe at room temperature, note that the hollow portion of the hollow fiber meets the limitation of a hole).

	Regarding claim 7, Park et al teaches the injected liquid metal is in a super-cooled state (2. Results and Discussion, lines 1-12, gallium is a super-cooled liquid metal at room temperature).

	Regarding claim 8, Park et al teaches the liquid metal comprises gallium (2. Results and Discussion, lines 1-5, liquid gallium).

	Regarding claim 9, Park et al teaches a seed crystal is inserted into the injected liquid metal to perform crystallization (2. Results and Discussion, lines 5-12, seed crystal to form a solid, gallium-coated copper wire).

	Regarding claim 10, Park et al teaches wherein the seed crystal is provided in a shape of copper wire coated with the same metal as metal included in the liquid metal (2. Results and Discussion, lines 5-12, seed crystal to form a solid, gallium-coated copper wire).

	Regarding claim 11, Park et al teaches wherein at the drawing of the composite fiber, the metal wire is locally melted and thereby the composite fiber is drawn (p.3 col 1, process of locally melting the core, fig 2a).

	Regarding claim 12, Park et al teaches the drawing of the composite fiber (col 3) comprises:
	melting a part of the metal wire other than both ends thereof (fig 2a, local melting);
pulling the both ends to stretch the metal wire (fig 2a, stretching); and
crystallizing the stretched metal wire (fig 2a, refreezing).

	Regarding claim 13, Park et al teaches wherein the melting is by body heating (4. Experimental Section, heat from contact with a finger).

	Regarding claim 14, Park et al teaches a diameter of the metal wire included in the drawn composite fiber ranges from about 100µm to about 700µm (fig 2b, see example showing diameters around 200µm).

	Regarding claim 15, Park et al teaches wherein the composite fiber is drawn by about 300% to about 500% (fig 2b, see example showing strain% at 400%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (CN 110729072 A) in view of Lin et al (“Drawing liquid metal wires at room temperature”, cited in IDS filed 12/28/20).
Regarding claim 1, Lan teaches a method of manufacturing a micro fiber (paragraph [0002]), the method comprising:
preparing a hollow fiber (paragraph [0008], base provided with groove, cover plate attached to base, to form a sealed hollow pipe);
injecting a liquid metal into the hollow fiber (paragraph [0008], liquid metal distributed in a flowing state in the hollow pipe);
forming a composite fiber by crystallizing the liquid metal to form a metal wire thereby obtain composite fiber (paragraph [0021], solidifies the wire as a whole);
drawing the composite fiber (paragraph [0012], physically stretching the hollow pipe with the metal circuit layer); and
wherein the composite fiber comprises a core part including the metal wire and a sheath part including the hollow fiber (paragraph [0021], solidified wire as a whole, paragraph [0020], metal circuit layer within the semi-cured flexible material).
Lan is quiet to removing the hollow fiber from the composite fiber.
Lin et al teaches a method of manufacturing metallic wires at room temperature (abstract), including stretching viscoelastic polymer substrates supporting a drop of gallium-based liquid metal (abstract).  Freestanding liquid metal wires, stabilized by the surface oxide on the metal, can be formed by removing the polymer substrate after elongation (abstract).
It would have been obvious to one of ordinary skill in the art to modify Lan et al so as to include a step of removing the polymer substrate such as the hollow fiber, as taught in Lin et al, so as to form freestanding wires.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

	Regarding claim 2, the combination teaches the hollow fiber comprises silicone (paragraph [0009], silicone rubber).

	Regarding claim 6, the combination teaches the liquid metal is injected into a hole of the hollow fiber (paragraph [0018], fig 1).

	Regarding claim 8, the combination teaches the liquid metal comprises an alloy including gallium (paragraph [0010], gallium-based alloy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735